DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
	This rejection is verbatim to the previous final rejection mailed 4/4/2022.  The terminal disclaimer filed is NOT approved as noted in paper labeled “DISQ” dated 7/6/2022.  The obviousness double patenting rejection remains and is re-stated below.  
	A phone call and message was made/left to Mr. Bird on or about 7/12/2022.  No response/call was received.  
	The examiner notes applicant should address power of attorney issues as laid out in the “DISQ” paper and re-file a new terminal disclaimer after proper power of attorney is filed.
	The examiner also highly suggests the use of the E-Td form which is cleared in real-time; while the old paper TD filings must be routed through to the legal research team and does take longer for the applicant to know whether the TD is approved or not.  
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/491,471, filed 4/19/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
	Currently the application incorrectly is categorized as a “Divisional” application.  The current claims as amended are not in the form of the claims that were non-elected in the parent application, therefore this is NOT proper as a divisional application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 8, and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10760189 in view of US 2009/0173055 (Silver). 
Regarding instant claim 1, patented Claim 1 of ‘189 recites: “A fabric for use in arc and flame protection comprising: approximately 70 weight percent (wt %) aramid fiber; approximately 20 wt % modacrylic; approximately 8 wt % nylon; and approximately 2 wt % anti-static; wherein the aramid fiber comprises recycled aramid fiber obtained from recycled fire resistant garments…”; this claim inherently discloses a process for making this fabric and yarn which is inherently formed from fibers and used to produce fabric; as it must have been produced somehow and discloses all of instant claim 1 absent the recitation that the fabric to be produced is a woven fabric, i.e. the ‘weaving’ step instantly recited.  Patented claim 1 also does not teach the limitations of claims 2-12.
However, ‘055 is referenced as it teaches: A process for producing a fabric (pars. 2-3, background of invention, clearly discloses a process for producing fabric), comprising: shredding recycled garments into fibers (garneting of waste textile including woven cloth scraps/garments, fig. 1, par. 13, detailed description); creating yarn from the shredded fibers (step 14 in fig. 1); weaving the yarn into fabric (par. 22, detailed description discloses weaving the recycled fiber/yarn into fabric/clothing/garments); and knitting the yarn to produce new garments (par. 6, summary of invention fully discloses knitting of the recycled fiber/yarn into fabric/clothing/garments).
Regarding claim 4, ‘055 fully discloses: removing non-fire resistant components from the recycled garments, prior to the shredding (‘055 states, “The waste materials are sorted by color range and cleaned to remove any foreign material such as paper or metal from labels, buttons, or the like.  Referring to FIG. 1, the sorted waste materials are then subjected to garnetting 2…[par. 13, detailed description]; clearly disclosing removal of “non-fire resistant components from the recycled garments, prior to shedding”.).
Regarding claim 5, ‘055 fully discloses: the shredding is done by an industrial
fabric shredder (“Referring to FIG. 1, the sorted waste materials are then subjected to garnetting 2 which is a process by which materials such as clippings and trimmings, threads, woven cloth scraps and the like are broken up and returned to a fluffy fibrous condition similar to the original state of the cotton. This is preferably accomplished by first cutting or chopping the waste materials into smaller pieces of approximately two to six inches in either direction. The pieces are then fed through a series of high speed cylinders having a jagged edged surface to break down the pieces into individual cotton fibers (par. 13, detailed description).”.
Regarding claim 6, ‘055 fully discloses: wherein creating the yarn comprises carding the shredded fabric to produce a sliver (boxes 8 and 10, fig. 1).
Regarding claim 8, ‘055 fully discloses: wherein creating the yarn further comprises feeding the sliver through a roving machine (box 12, fig. 1).
Regarding claim 10, ‘055 fully discloses: the weaving is done using a loom (the weaving disclosed by ‘055 is inherently done on a loom as claimed).
Regarding claim 11, ‘knitting into new garments’ is already disclosed above.
Therefore it would have been obvious to modify the fabric and yarn production process of ‘189 to use yarn and fabric processing, weaving and knitting steps taught by ‘055 as common, obvious well-known fabric formation processes used in the formation of fire protection fabric and garments.
Regarding claim 12, surely all parties would concede that the step of ‘dyeing’ any fabric to meet desired aesthetics of the end user is a widely known, commonly used step used in the garment/fabric/textile arts for at least the last 500+ years used to impart a desired aesthetic to a textile.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over claim 1 of U.S. Patent No. 10760189 in view of US 2009/0173055 (Silver), and further in view of US 3776853 (Smith).
As stated above with regards to claim 4 above, ‘055 already fully discloses a cleaning step prior to shredding to remove any impurities including non-fire resistant materials.
The combined teachings above do not address dry cleaning with chemical solvent (tetrachloroethylene) prior to shredding.
Surely, dry cleaning with tetrachloroethylene as the solvent in the process must be conceded by all parties as dry cleaning with tetrachloroethylene is the most common type of solvent/dry cleaning of the modern era as tetrachloroethylene is used as it is known to be safer by being a non-flammable solvent.
As evidence, ‘853 is cited as it teaches a dry cleaning composition and method and states in column 2 line 64-line 68, “The solvent, which may be described as aprotic…, is preferably perchloroethylene AKA tetrachloroethylene as it is non-flammable and most commonly used.”
Therefore it would have been obvious to one of ordinary skill in the art of textile manufacture to incorporate dry cleaning with tetrachloroethylene prior to garneting/shredding of the fabric/garment so as to assist in the removal of any non-fireproof material as tetrachloroethylene is taught as the most commonly used dry cleaning solvent and that tetrachloroethylene is known to be non-flammable/fireproof.
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over claim 1 of U.S. Patent No. 10760189 in view of US 2009/0173055 (Silver), and further in view of US 3776853 (Smith) as applied to claims above, and even further in view of US 2002/0124546 (Schuller et al.).
The combined teachings fully address all previous claimed limitations.
‘055 also already discloses a carding step, inherently including a carding machine, and also does fully disclose: the sliver is twisted and elongated by
the roving machine recited in current claim 9 [‘055 recites, “The fibers of the drawn sliver are further straightened to improve uniformity. The drawn sliver is further drawn or stretched into smaller strands of fiber by roving 12 (par. 17, detailed description; ‘roving’ inherently includes twisting as the common textile “roving” is known to be lightly twisted so as to form the structure).”].
	The limitations of claims 7 and 9 not fully disclosed are that the carding machine uses ‘hundreds of wires’ to perform the ‘carding’ which is known to inherently produce ‘sliver’.
	‘546 is referenced as it teaches prior art carding machines for forming sliver and states, “In connection with a carding machine, DE 25 39 089 A1 discloses a disintegrating roll which has been equipped with a toothed active shredding-element, which displayed a substantial hardness in the top zone of the teeth, but in the foot zone a lesser hardness. In this way an ascertained winding of the toothed shredding-element on the body of the disintegrating roll could be assured. To this purpose, the point of each tooth is a separate element from the foot, and must be bound thereto, for example, by welding. This is a very labor and time intensive procedure, and for economic reasons, it cannot be allowed, that such a procedure can be a part of the manufacture of disintegrating rolls for open-end spinning apparatuses, since, for a single such carding machine, well over a hundred such rolls are required (par. 2, brief summary).”
	Therefore it would have been an obvious variant to one of ordinary skill in the art of textile manufacture to modify the carding processing step taught by ‘055 to use a carding machine with well over a hundred toothed shredding elements (wires) as a carding machine is known to use well over a hundred toothed shredding elements or wires to accomplish the known “carding” step of fiber to yarn formation.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732